The Chancellor decided that under the provisions of the Revised Statutes, (2 R. S. 192, sect. 161, 162, 163,) if the bill is taken as confessed in such a case, or the complainant is otherwise entitled to a reference of course, under the 134th rule, he may have a clause inserted in the common order of reference, of course, directing the master to ascertain and report the situation of the mortgaged premises, and whether the same can be sold in parcels without injury to the interests of the parties.